Title: 1774. Fryday March 11th.
From: Adams, John
To: 


       Dined at Charlestown with Mr. Thomas Russell, with Mr. Temple, Mr. Jacob Rowe, Mr. Nicholls, Mr. Bliss, and several other Gentlemen and Ladies, to me unknown. No Politicks, but Mr. Temples Duell, and the Pieces in the London Papers, relative to it. A young Brother of Mr. Russell came in. Conversation about making Porter here—our Barley, Hops &c.
       The Right of private Judgment and the Liberty of Conscience was claimed by the Papists and allowed them in the reign of James 2d.—But has been prohibited by Law ever since. The Advocates for the Administration now in America, claim the Right of private Judgment to overthrow the Constitution of this Province, the Priviledges of all America, and british Liberties into the Bargain—sed Non allocatur.
      